Title: From John Quincy Adams to Charles Francis Adams, 12 June 1824
From: Adams, John Quincy
To: Adams, Charles Francis


				
					My dear Son
					Washington 12. June 1824.
				
				Your Letters of 21. February and 6. April, have remained long unanswered—They are both upon Subjects important to your feelings and prospects, and therefore highly important to me—But independent of the occupations which press so heavily upon my time, the tenour of the first of them, written so soon after you had left us, required some deliberation from me to answer it in the Spirit of the kindest affection towards you, and at the same time of the most prudent regard for your welfare—I have been unwilling to tell you my thoughts on this occasion, because it was painful to me to say that which would give pain to you, and because I yet felt that it would be still more necessary for you, than for myself that I should say it—I have now received your Letter of the 1st. of this Month, and have considered its contents, and again attentively perused that of 21st. February—Your proposal that you should receive a Monthly allowance for the payment of all your Expenses would have been acceded to by me, had not the general purport of your remarks, and the specific sum mentioned by you, both appeared to me, to exact more than either my circumstances or your own reasonable wants could require—The sum being at least the double of my own expenses when placed in your situation, and nearly 50 per Cent more than had been required under the same circumstances in the Education of either of your brothers—I must yet pause, before assenting to that sum—But as you say you keep a regular account of your expenses, an extremely laudable practice, which of itself is a continual admonition to economy, I beg you to send me immediately an exact Statement of all your debts, specifying the full amount of each—and certified upon your honour—I shall first see what measure it may be proper for me to take, to provide for them; and after that we may further discuss your proposal for a specific periodical—say monthly allowance, and what it shall be—When this matter is settled, I will revert to your Letter of 6. April, asking advice for the further prosecution of your studies.Your Mother, with your brother John, and Mary Hellen, left me the 3d. instt. to go to the Bedford Springs in Pennsylvania—I have not heard from them since their arrival there—Johnson Hellen is with me on a kind visit, and cheers my Solitude.Your affectionate father. 
				
					John Quincy Adams.
				
				
			